DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3,5-10,12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 20080300787 A1).

Regarding claim 1, Zeng (US 20080300787 A1) discloses a method comprising: 
	detecting, by a processor of a vehicle, a difference between a physical characteristic of the vehicle predicted by a first machine learning-based model and a physical characteristic of the vehicle indicated by telemetry data generated by a sub-system of the vehicle; 
([0022] The object-locating sensors may include a short-range radar subsystem, a long-range radar subsystem, and a forward vision subsystem) and [0026] configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events));[0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target),			forming, by the processor, a packet payload of an update packet indicative of the detected difference, based in part on a relevancy of the physical characteristic to the first machine learning-based model; [0048] The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.								applying, by the processor, a synchronization strategy to the update packet, to synchronize the update packet with a second machine learning-based model executed by a receiver; ([0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.).		sending, by the processor, the update packet to the receiver via a network, to update the second machine learning-based model. ([0026] The TLM module 26 is configured to receive and store fused observations in a list of tracks 26A).
Regarding claim 10, Zeng (US 20080300787 A1) discloses An apparatus, comprising: 	one or more network interfaces to communicate with a network of a vehicle ([0026] controller 28  is wirelessly coupled through RF, LAN, infrared or other conventional wireless technology ); 	a processor ([0026] controller 28) coupled to the network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor,  [0020] Algorithms stored in the nonvolatile memory devices), the process when executed configured to: 								detect a difference between a physical characteristic of the vehicle predicted by a first machine learning-based model and a physical characteristic of the vehicle indicated by telemetry data generated by a sub-system of the vehicle([0022] The object-locating sensors may include a short-range radar subsystem, a long-range radar subsystem, and a forward vision subsystem) and [0026] configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events));[0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target),									form a packet payload of an update packet indicative of the detected difference, based in part on a relevancy of the physical characteristic to the first machine learning-based model [0048] The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model; 		apply a synchronization strategy to the update packet, to synchronize the update packet with a second machine learning-based model executed by a receiver ([0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.).; and 				send the update packet to the receiver via a network, to update the second machine learning-based model ([0026] The TLM module 26 is configured to receive and store fused observations in a list of tracks 26A).
Regarding claim 20, Zeng (US 20080300787 A1) discloses A tangible, non-transitory, computer-readable medium storing program instructions that cause a processor in a vehicle [0020] Algorithms stored in the nonvolatile memory devices) to execute a process comprising: 	                           							 	detecting, by the processor of the vehicle, a difference between a physical characteristic of the vehicle predicted by a first machine learning-based model and a physical characteristic of the vehicle indicated by telemetry data generated by a sub-system of the vehicle ([0022] The object-locating sensors may include a short-range radar subsystem, a long-range radar subsystem, and a forward vision subsystem ) and [0026] configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events));[0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target); 					forming, by the processor, a packet payload of an update packet indicative of the detected difference, based in part on a relevancy of the physical characteristic to the first machine learning-based model ([0048] The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.; 									applying, by the processor, a synchronization strategy to the update packet, to synchronize the update packet with a second machine learning-based model executed by a receiver ([0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.); and 		sending, by the processor, the update packet to the receiver via a network, to update the second machine learning-based model ([0026] The TLM module 26 is configured to receive and store fused observations in a list of tracks 26A ).
Regarding claims 3 and 12, Zeng (US 20080300787 A1 discloses all the features with respect to claim 1 and 10, respectively.
Zeng further discloses wherein the second machine learning-based model is configured to predict physical characteristics of the vehicle for input to an application.[0048] A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model.		
Regarding claims 5 and 14, Zeng (US 20080300787 A1 discloses all the features with respect to claim 1 and 10, respectively.
Zeng further discloses wherein forming the packet payload of the update packet indicative of the detected difference, based in part on the relevancy of the physical characteristic to the first machine learning-based model, comprises: determining the relevancy of the physical characteristic to the first machine learning-based model using a measure of covariance between the telemetry data and the first machine learning-based model. [0051] covariance matrix of the measurement model, or sensor data's covariance matrix can be derived from sensor's specification.												

Regarding claims 6 and 15, Zeng (US 20080300787 A1 discloses all the features with respect to claim 1 and 10, respectively.
Zeng further discloses  wherein forming the packet payload of the update packet indicative of the detected difference, based in part on the relevancy of the physical characteristic to the first machine learning-based model, comprises: adding data indicative of the detected difference to the packet payload; and adding data to the packet payload that is indicative of one or more other detected differences between physical characteristics of the vehicle indicated by the telemetry data and physical characteristics of the vehicle predicted by the first machine learning-based model [0048] Referring now to FIG. 6, wherein the showings are for the purpose of illustrating the embodiment. The method is initiated upon reception of sensor data. A data association module will match the sensor data with the predicted location of a target. The joint tracking and registration module combines the previous estimation (i.e., a priori) and new data (i.e., matched measurement-track pairs), and updates the target tracks estimation and sensor registration data in the database. The time propagation process module predicts the target tracks or sensor registration parameters in the next time cycle based on the historical sensor registration, tracks and current vehicle kinematics via a dynamics model).		
Regarding claims 7 and 16, Zeng (US 20080300787 A1 discloses all the features with respect to claims 1 and 10, respectively.
Zeng further discloses wherein applying the synchronization strategy to the update packet comprises: including a sequence number in the update packet indicative of a sample count of the physical characteristic reported in the telemetry data, wherein the second machine learning-based model interpolates the physical characteristic a number of times according to the sequence number included in the update packet [0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored and configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events), and to fuse the clustered observations to determine a true track status) and [0044] updating the sensor position iteratively through time.
Regarding claim 8, and 17 Zeng (US 20080300787 A1 discloses all the features with respect to claims 1 and 10, respectively.
Zeng further discloses wherein applying the synchronization strategy to the update packet comprises: including a sequence number in the update packet indicative of an ordering of update packets, wherein the second machine learning-based model interpolates the physical characteristic a number of times according to the sequence number included in the update packet [0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored and configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events), and to fuse the clustered observations to determine a true track status) and [0044] updating the sensor position iteratively through time.						

Regarding claim 9 and 18 Zeng (US 20080300787 A1 discloses all the features with respect to claims 1 and 10, respectively.
Zeng further discloses wherein the processor and the receiver utilize synchronized clocks, and wherein applying the synchronization strategy to the update packet comprises: including a timestamp in the update packet.[0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored and configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events), and to fuse the clustered observations to determine a true track status) and [0044] updating the sensor position iteratively through time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20080300787 A1) in view of view of Sachdeva (US 10169678 B1).

Regarding claims 2 and 11, Zeng (US 20080300787 A1 discloses all the features with respect to claims 1 and 10, respectively.
Zeng further discloses receiving, at the processor, the telemetry data from the sub-system of the vehicle [0026] The preferred DAC module 24 includes a controller 28, wherein an algorithm and associated calibration (not shown) is stored and configured to receive the estimate data from each of the sensors A, B, to cluster data into like observation tracks (i.e. time-coincident observations of the object 30 by sensors 14 and 16 over a series of discrete time events), and to fuse the clustered observations to determine a true track status) .			Zeng does not explicitly disclose wherein the sub-system of the vehicle comprises a Controller Area Network (CAN) bus.									Sachdeva (US 10169678 B1) discloses wherein the sub-system of the vehicle comprises a Controller Area Network (CAN) bus (Col 16 lines 45-50 e.g. For example, the network 18 may be or include a controller area network (CAN) bus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng by incorporating wherein the sub-system of the vehicle comprises a Controller Area Network (CAN) bus, as taught by Sachdeva, in order to use a reliable, decentralized network.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20080300787 A1) in view of view of TAPIA US 20200304364 A1

Regarding claim 4 and 13, Zeng (US 20080300787 A1) discloses all the features with respect to claim 1 and 10, respectively.								Zeng further discloses wherein detecting the difference between the physical characteristic predicted by the first model and the physical characteristic indicated by the telemetry data ([0048] A data association module will match the sensor data with the predicted location of a target).												Zeng does not explicitly disclose determining whether a Bayesian error variance between the telemetry data and a state prediction by the first machine learning-based model exceeds a defined threshold.											
TAPIA US 20200304364 A1 discloses determining whether a Bayesian error variance between the telemetry data and a state prediction by the first machine learning-based model exceeds a defined threshold. [0052] the model training module 220 may determine a training error measurement of the machine learning model. , if the training error measurement exceeds a training error threshold, machine learning algorithms may include a Bayesian algorithm.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng by incorporating determining whether a Bayesian error variance between the telemetry data and a state prediction by the first machine learning-based model exceeds a defined threshold., as taught by TAPIA, in order to determine a training error measurement of the machine learning model (TAPIA [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478